Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marcus Dawes on June 30, 2021.
The application has been amended as follows: 
The application has been amended as follows: The application has been amended as follows: 
In claim 1, line 8, replace “the nature” with –a nature--.
In claim 1, line 8, replace “the corresponding” with –a corresponding--.
In claim 1, line 21, replace “the type” with –a type--.
In claim 1, line 23, replace “the results” with –results--.
In claim 1, line 30, delete “of an”.
In claim 1, line 34, replace “the” with –a--.
In claim 1, line 38, after “indications” add –of Covid-19--.
In claim 3, line 3, after “indications” add –of Covid-19--.
In claim 3, line 5, delete “the” before –corresponding--.
In claim 3, line 6, after “indications” add –of Covid-19--.
 In claim 3, line 7, replace “the Z-scores” with –Z-scores--.
 In claim 4, line 7, replace “the microarray” with –a microarray--.
In claim 4, line 9, replace “(HKU1, OC43, NL63, 229E)” with –(including HKU1, OC43, NL63, and 229E)--.
In claim 9, line 1, delete “selectively”.

In claim 10, line 6, replace both “the” with –an--.
In claim 10, line 7, replace “the antigen” with –an antigen--.
In claim 10, line 7, replace “the amount” with –an amount--.
In claim 16, line 3, replace “the presence” with –a presence--.
In claim 16, line 6, replace “the nature” with –a nature--.
In claim 16, line 6, replace “the corresponding” with –a corresponding--.
In claim 16, line 25, delete “the”.
In claim 16, line 28, replace “an microarray” with –the microarray--. 
In claim 16, line 31, replace “the” with –a--. 
In claim 16, line 33, after “indications”, insert –of Covid-19--. 
In claim 18, line 3, after “indications”, insert –of Covid-19--.
In claim 18, line 7, delete the first recitation of “the”.
In claim 18, line 8, replace “the Z-scores” with –Z-scores--.
In claim 19, line 10, replace “the” with –a--.
In claim 19, line 11, replace “(HKU1, OC43, NL63, 229E)” with –(including HKU1, OC43, NL63, and 229E)--.
In claim 21, line 3, after “indications” insert –of Covid-19--.
In claim 21, line 7, delete “an optimal”.
In claim 21, line 8, delete “high-performing”.
In claim 21, line 10, delete “high-performing”.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
It was not found in the prior art search a teaching or suggestion for a device for performing the method comprising, or a method comprising, among other things, detecting in a rotatable disc a quantitative measure of viral antigens and/or antibodies; generating data output of the detected quantitative measure of the viral antigens and/or antibodies; communicating the data output to a cloud-based database; and analyzing in a cloud based ecosystem comprising steps of analyzing a positive and/or negative indications of Covid-19 antigens and/or antibodies, comparing the communicated data output for positive and/or negative indications of Covid-19 to communicated data output for positive and/or negative indications of a microarray for a plurality of viral infections sharing at least some of the Covid-19 antigens and/or antibodies, and determining whether the communicated data output of positive and/or negative indications are statistically indicative of Covid-19 rather than the plurality of viral infections sharing at least some of the Covid-19 antigens and/or antibodies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 10,948,490 (abstract; D19, D20).
	US 10,874,687 (B6).
	US 10,844,442 (B4).
	US 10,822,379 (D40).
	US 20210088517 (para. 0050).
Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/Primary Examiner, Art Unit 1641